As filed with the Securities and Exchange Commission on January 3, 2013 Registration No. 333-183659 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 2 TO THE FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Green Living Concepts Inc. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 460839941 (I.R.S. Employer Identification Number) 1810 E. Sahara Ave., Suite 1495, Las Vegas, NV 89104; Phone:(702) 866-9960 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Semyon Erenburg, C.E.O. 1810 E. Sahara Ave., Suite 1495, Las Vegas, NV 89104; Phone:(702) 866-9960 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of the proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 check the following box. [x] If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [ ]Accelerated Filer [ ] Non-Accelerated Filer [ ](Do not check if a smaller reporting company) Smaller Reporting Company [x] Title of Each Class Proposed Maximum Proposed Maximum of Securities to be Amount to be Offering Price Aggregate Offering Amount of Registered Registered per Unit Price Registration Fee (1) Common Stock 50,000,000 [1] Estimated solely for purposes of calculating the registration fee under Rule 457. The Registrant hereby amends this Regist­­ration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Subject to completion, dated January, 2013 PROSPECTUS GREEN LIVING CONCEPTS INC. SHARES OF COMMON STOCK 4,500,000 Minimum - 50,000,000 Maximum Before this Offering, there has been no public market for our common stock. In the event that we sell at least the minimum number of shares in this Offering, of which there is no assurance, we intend to have our shares of common stock quoted on the Over-the-Counter Bulletin Board operated by OTC Markets Group, Inc. There is no assurance that our shares will ever be quoted on the Over-the-Counter Bulletin Board. We are offering a minimum of 4,500,000 and a maximum of 50,000,000 shares of our common stock in a direct public offering, without any involvement of underwriters or broker-dealers. The offering price is $0.008 per share. The offering will continue until all 50,000,000 shares of common stock are sold, the expiration of 270 days from the date of this prospectus, which period may be extended for up to an additional 180 days at our discretion, or until we elect to terminate the Offering, whichever event occurs first. If the 4,500,000 shares minimum has been reached and all 50,000,000 shares are not sold within this period, the offering for the balance of the shares will terminate and no further shares will be sold. We will not sell any shares of our common stock unless we raise a minimum of $36,000 in subscription proceeds from persons not affiliated with us within 270 days from the effectiveness date of this prospectus, or an additional 180 days in case of extended period. Pending satisfaction of the minimum offering amount, all subscription funds will be placed in a separate bank account. There is no escrow, trust or similar account in which your subscription will be deposited.The bank account is merely a separate non-interest bearing current account under our control where we have segregated your funds.As a result, creditors could attach the funds.Only Semyon Erenburg, our Chief Executive Officer, and Larisa Galchuk, our Chief Financial Officer, will have the power to authorize a release of funds from this account upon completion of this offering. You will not have the right to withdraw your funds during the offering. You will only receive your funds back if we do not raise the minimum amount of the offering within 270 days, or an additional 180 days, and no creditors attach the funds.The funds will be maintained in the separate bank account until we receive a minimum of $36,000, at which time we will begin to issue shares pursuant to the subscription agreements. We will remove the funds from the separate account and use the same as set forth in the Use of Proceeds section of this prospectus. If we do not raise at least $36,000 in subscription proceeds within 270 days of the effectiveness date of this prospectus, or an additional 180 days, we will return your funds to you in the form a cashiers check sent by Federal Express on the 271stday, or 451st day in case of the extended period, and we will stop selling our shares. No shares will be issued if the minimum amount is not reached. As a result, investors bear the risk of investing without enjoying any benefits of share ownership. If we are sued for any reason and a judgment is rendered against us, your subscription could be seized in a garnishment proceeding and you could lose your investment, even if we fail to raise the minimum amount in this offering.Further, if we file a voluntary bankruptcy petition or our creditors file an involuntary bankruptcy petition, our assets will be seized by the bankruptcy trustee, including your subscription, and used to pay our creditors. If that happens, you would be treated in a bankruptcy as unsecured creditors and thus would have a claim against the bankruptcy estate that was pari passu with other unsecured creditors. As a result, you may lose your investment, even if we fail to raise the minimum amount in this offering. There is no assurance that your funds will be returned to you if the minimum offering is not reached.Any funds received by us thereafter will be immediately used by us. Our officers and directors will not use the subscription proceeds prior to satisfaction of the minimum and issuance of the shares for working capital, collateral for the company or other purposes. Our common stock will be sold on our behalf by Semyon Erenburg, Larisa Galchuk and Lyubov Zimmerman, our Directors. Our Directors will not receive any commissions or proceeds from the offering for selling shares on our behalf. If we raise only the minimum amount of proceeds from this offering we will have limited funds available to build and grow our business. There is no assurance that we will achieve any of additional sales of our equity securities or arrange for debt or other financing for to fund our planned business activities. We may also rely on loans from our Directors; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations. Equity financing could result in additional dilution to existing shareholders. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. We are an emerging growth company as defined in the Jumpstart Our Business Startups Act of 2012, or JOBS Act. Investing in our common stock involves risks. See "Risk Factors" starting on page 7. Offering Price Expenses Proceeds to Us Per Share - Minimum $ 0.008 $ $ Per Share - Maximum $ 0.008 $ $ 0.00785 Minimum $ 36,000 $ 7,546 * $ 28,454 Maximum $ 400,000 $ 7,546 * $ 392,454 * - Expenses consist of accounting and audit fees of $3,500, filing fees of $1,500, legal fees and expenses of $1,400, SEC registration fees of $46 and transfer agent fees of $1,100. All amounts, except registration fees, are estimated. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the Prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is January 3, 2013. Table of Contents Page Prospectus Summary 4 Risk Factors 7 Use of Proceeds 12 Determination of Offering Price 13 Dilution of the Price per Share 14 Plan of Distribution; Terms of the Offering 15 Managements Discussion and Analysis or Plan of Operation 17 Description of our Business and Properties 22 Directors, Executive Officers and Control Persons 27 Executive Compensation 28 Security Ownership of Certain Beneficial Owners and Management 29 Certain Relationships and Related Transactions 30 Description of Securities 30 Shares Eligible for Future Sale 31 Anti-Takeover Provisions 31 Legal Proceedings 31 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 32 Interests of Named Experts and Counsel 32 Additional Information 32 Reports to Security Holders 32 Financial Statements 32 PROSPECTUS SUMMARY The following summary highlights selected information contained in this Prospectus. This summary does not contain all the information that may be important to you. You should read the more detailed information contained in this Prospectus, including but not limited to, the risk factors beginning on page8. In addition, certain statements are forward-looking statements, which involve risks and uncertainties. See Disclosure Regarding Forward-Looking Statements. References in this Prospectus to Green Living Concepts, Company, we, our, or us refer to Green Living Concepts Inc. and its subsidiary, on a consolidated basis, unless otherwise indicated or the context otherwise requires. Forward-Looking Statements This Prospectus contains forward-looking statements that involve risks and uncertainties. We use words such as "anticipate", "believe", "plan", "expect", "future", "intend", and similar expressions to identify such forward-looking statements. You should not place too much reliance on these forward-looking statements. Our actual results may differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in the "Risk Factors" section and elsewhere in this Prospectus. Our Company We were formed on April 26, 2010. Green Living Concepts Inc. specializes in assisting commercial and residential clients to build and/or remodel using sustainable and energy efficient solutions. We offer consulting services to clients with both commercial and residential renovations and new construction projects. Our services include interior design, consultation on energy and water efficiency, recycling and waste management as well as assistance with hiring contractors. We also provide assessment services that include a physical inspection, analysis and detailed reporting with recommendations on improving sustainability of a business or residence. We generate revenue from sales of consulting services. We acquire customers through referrals and our primary website, www.TheGreenLivingHome.com , which outlines our service offerings. On May 26, 2010 we have incorporated a wholly owned (ownership interest  100%) subsidiary Green Living Concepts Inc. (Canada). Our audited consolidated financial statements for the years ended March 31, 2012, and 2011 and for the six-month period ended September 30, 2012 included in this Prospectus, include the accounts of our subsidiary. All significant intercompany balances and transactions have been eliminated on consolidation. We have commenced our operations during the year ended March 31, 2011. As of September 30, 2012 we have generated $36,980 in revenues and have incurred $60,606 in operating costs since our inception on April 26, 2010. To date we have relied upon revenues from our operations and sale of our securities in unregistered private placement transactions to fund our operations. We are a development stage company with a limited operating history. Accordingly, for the foreseeable future, we will continue to be dependent on revenues from operations and additional financing in order to maintain our operations and continue with our corporate activities. This offering and any investment in our common stock involve a high degree of risk. If our future revenues will not be sufficient to cover our operating costs we may be obliged to cease business operations due to lack of funds. If we raise only the minimum amount of proceeds from this offering, we will have limited funds available to build and grow our business. There is no assurance that we will achieve any of additional sales of our equity securities or arrange for debt or other financing to fund our planned business activities. We may also rely on loans from our Directors; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations. Equity financing could result in additional dilution to existing shareholders. We face many challenges to continue operations, including our limited operating history, competition, general economic conditions, etc. Please review the "Risk Factors" starting on page7 of this offering. 4 Our Directors collectively own 100% of the 7,000,000 outstanding shares of our common stock as of the date of this Offering. If the minimum amount of the shares will be sold, our Directors will own 60.87% of our outstanding common stock. Accordingly, they will have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets. The interests of our directors may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. Our principal executive offices are located at 1810 E. Sahara Avenue, Suite 1495, Las Vegas, Nevada and our telephone number is (702) 866-9960. Our primary website address is www.thegreenlivinghome.com . The information on, or that can be accessed through this website is not part of this prospectus. We are an emerging growth company as defined in the Jumpstart Our Business Startups Act of 2012, or JOBS Act. The Company shall continue to be deemed an emerging growth company until the earliest of: (a) the last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) or more; (b) the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under this title; (c) the date on which such issuer has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (d) the date on which such issuer is deemed to be a large accelerated filer, as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto. As an emerging growth company the company is exempt from Section 404(b) of Sarbanes Oxley. Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting. As an emerging growth company the company is exempt from Section 14A and B of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes. Notwithstanding the above, we are also currently a smaller reporting company, meaning that we are not an investment company, an asset-backed issuer, or a majority-owned subsidiary of a parent company that is not a smaller reporting company and have a public float of less than $75 million and annual revenues of less than $50 million during the most recently completed fiscal year. In the event that we are still considered a smaller reporting company, at such time are we cease being an emerging growth company, the disclosure we will be required to provide in our SEC filings will increase, but will still be less than it would be if we were not considered either an emerging growth company or a smaller reporting company.Specifically, similar to emerging growth companies, smaller reporting companies are able to provide simplified executive compensation disclosures in their filings; are exempt from the provisions of Section 404(b) of the Sarbanes-Oxley Act requiring that independent registered public accounting firms provide an attestation report on the effectiveness of internal control over financial reporting; are not required to conduct say-on-pay and frequency votes until annual meetings occurring on or after January 21, 2013; and have certain other decreased disclosure obligations in their SEC filings, including, among other things, only being required to provide two years of audited financial statements in annual reports.Decreased disclosures in our SEC filings due to our status as an emerging growth company or smaller reporting company may make it harder for investors to analyze the Companys results of operations and financial prospects. The Company has irrevocably opted out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the Act. 5 The Offering Following is a brief summary of this Offering: Securities being offered: 4,500,000 shares of common stock minimum and 50,000,000 shares of common stock maximum, par value $0.001 Offering price per share: $ 0.008 Offering period: The shares are being offered for a period of up to 270 days. The offering period can be extended for additional 180 days at our discretion. Net proceeds to us: Approximately $28,454 assuming the minimum number of shares is sold. Approximately $392,454 assuming the maximum number ofshares is sold. Use of proceeds: We will use the proceeds to pay for the implementation of our business plan, administrative expenses and general working capital. (i) Number of shares outstanding before the offering: 7,000,000 Number of shares outstanding after the offering: 11,500,000 (if minimum number of shares are sold) 57,000,000 (if maximum number of shares are sold) (i) If the minimum amount of the shares is sold we will use the proceeds to pay for offering expenses of $7,546. Of the $7,546, the amounts to be paid from the proceeds for expenses of the offering are: $3,500 for accounting fees; $1,500 for filing fees; $1,400 for legal fees and expenses; $46 for registration fee; and $1,100 for transfer agent fees. We will use the rest of the funds (net of offering expenses) for paying off our current liabilities, hiring new personnel and implementation of our business plan. Selected Financial Data The following financial information summarizes the more complete historical financial information at the end of this Prospectus. The summary information below should be read in conjunction with Managements Discussion and Analysis of Financial Condition and Results of Operations and the financial statements and notes thereto included elsewhere in this Prospectus . Income Statement Data: Six Months Ended September 30, (Unaudited) Year Ended March 31, (Audited) From inception (April 26, 2010) to March 31, (Audited) Revenue $ $ 18,300 $ 1,040 Expenses $ $ 33,188 $ 1,679 Net Income (Loss) $ $ (30,870) $ (1,328) 6 Balance Sheet Data: September 30, (Unaudited) March 31, (Audited) March 31, (Audited) Working Capital $ $ $ (1,328) Total Assets $ $ $ 1,040 Total Liabilities $ $ $ 2,368 As of September 30, 2012 we had a working capital deficiency of $46,578 (March 31, 2012: $25,198) and accumulated deficit of $(51,354) since inception. RISK FACTORS You should carefully consider the risks described below and other information contained in this prospectus before making an investment decision. Any of the events discussed in the risk factors below may occur. If they do, our business, results of operations or financial condition could be materially adversely affected. We face intense competition in our industry. If we are unable to compete successfully, our business will be seriously harmed. The eco-consulting market is highly competitive and has very low barriers to entry. Our competitors vary in size and in the variety of services they offer. Many of our current and potential competitors have longer operating histories, significantly greater financial, technical, marketing and other resources and an established client base. These competitors may be able to devote greater resources to the promotion and sales of their services than we can. If we fail to compete successfully against our competitors, our business could be harmed. Our auditors have issued a going concern opinion, meaning there is substantial uncertainty whether we will continue operations. Our auditors have issued a going concern opinion in their report dated August 17, 2012. This means that, as of the time of the opinion, there was substantial doubt that we could continue as an ongoing business for the next twelve months. We have generated $17,640 in revenue for the six months ended September 30, 2012 and $18, 300 for the year ended March 31, 2012 (March 31, 2011: $1,040). Further, we posted net loss of $19,156 for the six months ended September 30, 2012, and $30,870 for the year ended March 31, 2012 (March 31, 2011: $1,328). These factors among others raise substantial doubt about the Companys ability to continue as a going concern.Managements plans for our continued existence include selling additional stock and borrowing additional funds to pay overhead expenses.Our future success is dependent upon our ability to achieve profitable operations, generate cash from operating activities and obtain additional financing. There is no assurance that we will be able to generate sufficient cash from operations, sell additional shares of common stock or borrow additional funds.Our inability to obtain additional cash could have a material adverse effect on our financial position, results of operations and its ability to continue in existence. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Our business relies on our ability to attract new customers. If we are unable to attract new customers, our business will fail. Our future growth is dependent on our ability to attract new customers and our ability to sell additional services to our existing customers. We rely on online marketing and referrals from existing customers and other business associates to attract new customers. We also rely on selling additional services to our new or existing clients for additional revenue. If we are unable to attract new customers or sell additional services to our existing customers, our revenue will likely decline and our business will fail. 7 We lack an operating history. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, our business will fail. We were incorporated on April 26, 2010, have generated $36,980, in revenues and incurred $60,606 in operating costs since inception. As of September 30, 2012, we had deficit accumulated during the development stage of $(51,354). We have a limited operating history upon which an evaluation of our future success or failure can be made. Based upon current plans, we expect to continue generating revenues. However our revenues may not be sufficient to cover our operating costs. We cannot guarantee that we will be successful in generating significant revenues in the future. Failure to achieve a sustainable sales level will cause us to go out of business. The funds raised in this offering and held by us during pendency of the offering may be subject to creditors claims. We are offering 4,500,000 shares of common stock minimum, 50,000,000 shares of common stock maximum in a direct public offering, without any involvement of underwriters or broker/dealers. In the event that 4,500,000 shares are not sold within 270 days of the effective date of our Prospectus, or additional 180 days, all money received by us will be promptly returned to you without deduction of any kind. We will return your funds to you in the form of a cashiers check sent by Federal Express on the 271 st day, or 451 st day in case of the extended period.If at least 4,500,000 shares are sold within 270 days of the effective date of our Prospectus, or additional 180 days, all money received by us will be retained by us and there will be no refund. Funds will be held in a separate bank account. Sold securities are deemed securities which have been paid for with collected funds prior to expiration of 270 days, or additional 180 days. Collected funds are deemed funds that have been paid by the drawee bank. The foregoing account is not an escrow, trust or similar account.It is merely a separate non-interest bearing current account under our control where we have segregated your funds. There is no escrow, trust or similar account in which your subscription will be deposited. Only our officers and directors will have access to the account. You will not have the right to withdraw your funds during the offering. You will only receive your funds back if we do not raise the minimum amount of the offering within 270 days, or additional 180 days. As a result, if we are sued for any reason and a judgment is rendered against us, your subscription could be seized in a garnishment proceeding. If we file a voluntary bankruptcy petition or our creditors file an involuntary bankruptcy petition, our assets will be seized by the bankruptcy trustee, including your subscription, and used to pay our creditors. If that happens, you would be treated in a bankruptcy as unsecured creditors and thus would have a claim against the bankruptcy estate that was pari passu with other unsecured creditors. As a result, you may lose your investment, even if we fail to raise the minimum amount in this offering. There is no assurance that your funds will be returned to you if the minimum offering is not reached.
